DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 4 of the first field domain and a second field domain must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higasa et al. (US 2005/0179596, hereby referred as Higasa).
Regarding claim 1, Higasa teaches the following:
an antenna module (figures 7-8), comprising: 
a first radiator (element 4, figure 7) having an opening; 
a second radiator (element 3, figure 7) located inside the opening, the second radiator being spaced apart from the first radiator; 
a first feed point (element 7, figure 7) located on the first radiator, the first feed point being configured for transmitting a wireless signal in a first frequency band; and 
a second feed point (element 6, figure 7) located on the second radiator, the second feed point being configured for transmitting a wireless signal in a second frequency band, wherein the second frequency band differs from the first frequency band (“the feeding pin 6 for high band and the feeding pin 7 for low band”, paragraph [0005]).

Regarding claim 6, Higasa as referred in claim 1 teaches the following:


Regarding claim 7, Higasa as referred in claim 1 teaches the following:
wherein an area of the opening is inversely related to a frequency of a wireless signal transmitted or received by the second radiator (this is inherent, as the smaller a radiator is, the higher the frequency. So if the opening is the second radiator would be smaller, and therefore the frequency would be higher).

Regarding claim 8, Higasa as referred in claim 1 teaches the following:
further comprising an isolating layer (elements 8, figure 7), the isolating layer being located in between the first radiator and the second radiator, the isolating layer serving to isolate the first radiator from the second radiator (“These shorting walls 8 serve to ensure isolation”, paragraph [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Seo et al. (US 2018/0277929, hereby referred as Seo).
Regarding claim 2, Higasa as referred in claim 1 teaches the following:

Higasa does not teach wherein the antenna module further comprises a switch, wherein the switch is connected to the first radiator at a connection point, wherein a first distance between the connection point and the first end of the first radiator is less than a second distance between the connection point and a second end of the first radiator, wherein the second end is an end of the first radiator opposite the first end, wherein the switch comprises at least one switch component, wherein the first radiator receives and / or transmits a wireless signal of different frequency bands corresponding respectively to different switch states of the at least one switch component.
Seo suggests the teachings of the antenna module further comprises a switch (element 341, figure 3), wherein the switch is connected to the first radiator (element 311, figure 3) at a connection point , wherein a first distance between the connection point and the first end of the first radiator (where the feed 321 is connected to element 311, figure 3) is less than a second distance between the connection point and a second end of the first radiator (the other end of the radiator 311, as shown in figure 3), wherein the second end is an end of the first radiator opposite the first end (as shown in figure 3), wherein the switch comprises at least one switch component (as shown in figure 3), wherein the first radiator receives and / or transmits a wireless signal of different frequency bands corresponding respectively to different switch states of the at least one switch component (“The resonant frequency of the first antenna radiator 311 may be adjusted by an operation of the first switching circuit 341”, paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of Higasa to further include a switch, wherein the switch is connected to the first radiator at a connection point near the first feed point, wherein a first distance between the connection point and the first end of the first radiator is less than a second distance between the 

Regarding claim 4, Higasa as modified in claim 2 teaches the following:
wherein the connection point of the switch and the first radiator divides the first radiator into a first field domain (Higasa, 1st Domain, figure 7 as shown below) and a second field domain (Higasa, 2nd Domain, figure 7 as shown below), wherein radiation energy in the first field domain is greater than radiation energy in the second field domain, wherein the first feed point is located inside the first field domain, wherein the opening is located inside the second field domain, away from the first field domain (as explained in the combination of claim 2, when the connection point is near the first feed point 7 (Higasa, figure 7), the first radiator can be divided into a first field domain and a second field domain, the first field domain spanning from the first feed point to the outer edge of the first radiator, while the second field domain could be from the inner edge of the first feed point towards the center of the first radiator. The second field domain would have less radiation energy due to the grounding pins (elements 8, figures 7-8) which short the inner side of the first radiator to a ground plane).

    PNG
    media_image1.png
    502
    490
    media_image1.png
    Greyscale

Regarding claim 11, Higasa as modified in claim 2 teaches the following:
wherein the first radiator surrounds the second radiator, the first radiator and the second radiator being located on one plane (Higasa, as shown in figures 7-8).

Regarding claim 12, Higasa as modified in claim 2 teaches the following:
wherein an area of the opening is inversely related to a frequency of a wireless signal transmitted or received by the second radiator (Higasa, this is inherent, as the smaller a radiator is, the higher the frequency. So if the opening is the second radiator would be smaller, and therefore the frequency would be higher).

Regarding claim 13, Higasa as modified in claim 2 teaches the following:
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Ye et al. (US 2019/0044218, hereby referred as Ye).
Regarding claim 5, Higasa as referred in claim 1 teaches the following:
further comprising: a first radio frequency front end; a second radio frequency front end differing from the first radio frequency front end (“the feeding pins 6 and 7 does not come into contact with the grounding conductor 5 and is connected to a power feeding circuit which is not shown”, each portion of the power feeding circuit can be seen as different front ends, paragraph [0005]). 
Higasa does not teach a first impedance matched network connected between the first feed point and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range; and a second impedance matched network independent of the first impedance matched network, the second impedance matched network being connected between the second feed point and the second radio frequency front end, the second impedance matched network sharing, with the second feed point and the second radio frequency front end, a common impedance within the preset range.
Ye suggests the teachings of further comprising: a first radio frequency front end (element 16, figures 4 and 6); a second radio frequency front end (element 13, figures 4 and 5) differing from the first radio frequency front end; a first impedance matched network (element 17, figures 4 and 6) connected between the first feed point (where the feed line is connected to A22, figures 4 and 6) and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range (paragraphs [0056]); and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have antenna module of Higasa to include a first radio frequency front end; a second radio frequency front end differing from the first radio frequency front end; a first impedance matched network connected between the first feed point and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range; and a second impedance matched network independent of the first impedance matched network, the second impedance matched network being connected between the second feed point and the second radio frequency front end, the second impedance matched network sharing, with the second feed point and the second radio frequency front end, a common impedance within the preset range as suggested by the teachings of Ye in order to provide an impedance match between the respective radio frequency front ends and the feed points which would provide a more efficient power transfer to the respective radiators which can improve the resonant performance of the antenna module. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Desclos et al. (US 6181281, hereby referred as Desclos).
Regarding claim 9, Higasa as referred in claim 1 teaches the following:

However Higasa does not teach injection molding or printing.
Desclos suggests the teachings of injection molding or printing (column 3, lines 44-46; column 15, lines 12-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second radiator of Higasa to be embedded by the means of injection molding or printing as suggested by the teachings of Desclos which is a well-known method of producing a conductive radiator on a substrate which may ease the manufacturing process or manufacturing costs. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Seo et al. (US 2018/0277929, hereby referred as Seo), and further in view of Ye et al. (US 2019/0044218, hereby referred as Ye).
Regarding claim 10, Higasa as modified in claim 2 teaches the following:
further comprising: a first radio frequency front end; a second radio frequency front end differing from the first radio frequency front end (Higasa, “the feeding pins 6 and 7 does not come into contact with the grounding conductor 5 and is connected to a power feeding circuit which is not shown”, each portion of the power feeding circuit can be seen as different front ends, paragraph [0005]). 
Higasa does not teach a first impedance matched network connected between the first feed point and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range; and a second impedance matched network independent of the first impedance matched network, the second impedance matched network being connected between the second feed point and the second 
Ye suggests the teachings of further comprising: a first radio frequency front end (element 16, figures 4 and 6); a second radio frequency front end (element 13, figures 4 and 5) differing from the first radio frequency front end; a first impedance matched network (element 17, figures 4 and 6) connected between the first feed point (where the feed line is connected to A22, figures 4 and 6) and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range (paragraphs [0056]); and a second impedance matched network (element 14, figures 4 and 5) independent of the first impedance matched network, the second impedance matched network being connected between the second feed point (where the feed line is connected to A21, figures 4 and 5) and the second radio frequency front end, the second impedance matched network sharing, with the second feed point and the second radio frequency front end, a common impedance within the preset range (paragraphs [0053]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have antenna module of Higasa as modified to include a first radio frequency front end; a second radio frequency front end differing from the first radio frequency front end; a first impedance matched network connected between the first feed point and the first radio frequency front end, the first impedance matched network sharing, with the first feed point and the first radio frequency front end, a common impedance within a preset range; and a second impedance matched network independent of the first impedance matched network, the second impedance matched network being connected between the second feed point and the second radio frequency front end, the second impedance matched network sharing, with the second feed point and the second radio frequency front end, a common impedance within the preset range as suggested by the teachings of Ye in order to provide an impedance match between the respective radio frequency front ends and the feed points which would . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Seo et al. (US 2018/0277929, hereby referred as Seo), and further in view of Desclos et al. (US 6181281, hereby referred as Desclos).
Regarding claim 14, Higasa as modified in claim 2 teaches the following:
wherein the second radiator is embedded at a center location of the opening (as shown in figures 7-8).
However Higasa does not teach injection molding or printing.
Desclos suggests the teachings of injection molding or printing (column 3, lines 44-46; column 15, lines 12-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second radiator of Higasa as modified to be embedded by the means of injection molding or printing as suggested by the teachings of Desclos which is a well-known method of producing a conductive radiator on a substrate which may ease the manufacturing process or manufacturing costs. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Paulotto et al. (US 2019/0036220, hereby referred as Paulotto).
Regarding claim 18, Higasa as referred in claim 1 teaches the following:
the antenna module being adapted to receiving and / or transmitting wireless signals of different frequency bands (paragraph [0005]).

Paulotto suggests the teachings of user equipment (UE), comprising a housing and an antenna module, the antenna module being located inside the housing (figure 1, paragraph [0024]). Paulotto also teaches that the antenna is a patch antenna. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of claim 1 of Higasa to be placed in a housing of an user equipment (UE), so that the UE comprising a housing and the antenna module being located inside the housing as suggested by the teachings of Paulotto as implementing the antenna module of Higasa into an UE such as Paulotto can allow for the UE to radiate in multiple different frequency bands while reducing the amount of space needed due to the imbricated structure of the antenna module. 

Regarding claim 20, the combination of Higasa and Paulotto as modified in claim 18 teaches the following:
wherein the housing further comprises a side frame and a middle frame located in an area surrounded by the side frame (Paulotto, as shown in figure 1)
The combination of Higasa and Paulotto as modified does not teach the antenna module being located on an inner surface of the side frame, or on the middle frame.
However Paulotto suggests the teachings of the antenna module being located on an inner surface of the side frame, or on the middle frame (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna module of the combination of Higasa and Paulotto to be located on an inner surface of the side frame, or on the middle frame as suggested by the teachings of Paulotto as changing the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higasa et al. (US 2005/0179596, hereby referred as Higasa) in view of Paulotto et al. (US 2019/0036220, hereby referred as Paulotto), and further in view of Ou (US 2016/0351996).
Regarding claim 19, the combination of Higasa and Paulotto as modified in claim 18 teaches the following:
 wherein the housing comprises a back cover (Paulotto, as shown in figure 1), 
The combination of Higasa and Paulotto as modified does not teach an inner surface of the back cover being provided with a groove, the antenna module being located inside the groove.
Ou suggests the teachings of an inner surface of the back cover (elements 205, figure 2) being provided with a groove (elements 255, figure 2), the antenna module (elements 220, figure 2) being located inside the groove (As shown in figure 2). Ou also teaches that the antenna modules are patch antennas. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an inner surface of the back cover of the combination of Higasa and Paulotto to be provided with a groove, the antenna module being located inside the groove as suggested by the teachings of Ou which can be used to provide an area in the back cover in which signals can freely transmit and be received through the back cover which can improve the performance of the antenna module.

Allowable Subject Matter
s 3 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LG Electronics (EP 3641279) and Shi et al. (US 20190260127), both cited by the applicant, could also be used to reject the claims as explained in the European search report cited by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845